PER CURIAM
Appellant seeks reversal of a judgment committing her as a mentally ill person for a period not to exceed 180 days. Appellant argues that the record does not establish by clear and convincing evidence that she is presently a danger to herself or unable to provide for her own basic needs because of her mental disorder. The state concedes that the evidence is insufficient for involuntary commitment and that the judgment should be reversed. Upon de novo review of the record, we accept the state’s concession and reverse.
Reversed.